an action inter alia to declare an equitable interest in certain real property, plaintiff appeals from (1) an order of the Supreme Court, Queens County, dated October 7, 1975, which, inter alia, granted the defendant’s motion for summary judgment and (2) the judgment of the same court, entered thereon on October 16, 1975. Judgment and order modified, on the law, by adding thereto provisions declaring that the real property in question is not burdened by a trust in favor of plaintiff by virtue of the decedent’s indebtedness to her. As so modified, judgment and order affirmed, without costs or disbursements. No questions of fact were considered on this appeal. As this action is, in part, for a declaratory judgment, it was error to dismiss the complaint without making a proper declaration. The defendant was otherwise properly awarded summary judgment as a matter of law (see Matter of Dickie, 55 Misc 2d 976). Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.